F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                                        MAY 19 1999
                               TENTH CIRCUIT
                                                                   PATRICK FISHER
                                                                             Clerk

 ANCEL BARR, deceased, by and
 through his wife and next of kin,
 BEVERLY BARR,

             Plaintiff-Appellant,                      No. 98-7164

 v.                                                (D.C. 98-CV-200-P)
                                              (Eastern District of Oklahoma)
 UNITED STATES OF AMERICA,

             Defendant-Appellee.




                          ORDER AND JUDGMENT           *




Before SEYMOUR , Chief Judge, BALDOCK , and HENRY , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Ms. Barr appeals, on behalf of her deceased husband, the district court's

grant of summary judgment to the United States in her Federal Tort Claims Act

(FTCA) case for her failure to timely file her complaint. We affirm.

      Ms. Barr filed an administrative claim under the FTCA in February, 1997.

When no action had been taken on her administrative claim after six months, she

filed a lawsuit in the Eastern District of Oklahoma on August 22, 1997. The

agency dismissed Ms. Barr's administrative claim on October 22, 1997. Ms. Barr

subsequently voluntarily dismissed her pending lawsuit on February 13, 1998.

She re-filed her lawsuit on April 27, 1998. Under the FTCA, however, a plaintiff

must file a tort claim “within six months after the date of mailing . . . of notice of

final denial of the claim by the agency to which it was presented.” 28 U.S.C.

§2401(b). As her second lawsuit was filed on April 27, 1998, it was filed more

than six months after the October 22, 1997 notice of final denial of her

administrative claim by the agency.

      Ms. Barr argues, however, that equitable tolling should apply for the

period during which her first complaint was pending such that her second

complaint should be deemed to have been timely filed. We review a grant of

summary judgment de novo, applying the same legal standard as the district

court. See Sundance Assocs., Inc. v. Reno , 139 F.3d 804, 807 (10th Cir. 1998).

      We affirm for substantially the same reasons as stated by the district court


                                           2
in its order dated October 19, 1998. Ms. Barr cannot relate the untimely filing

date of her second complaint back to the timely filing date of her first complaint:

“a separately filed claim, as opposed to an amendment or a supplementary

pleading, does not relate back to a previously filed claim.”    Benge v. United

States , 17 F.3d 1286, 1288 (10th Cir. 1994). Further, equitable tolling could not

apply to toll the period during which her prior complaint was pending when there

is no evidence that her original pleading was in any way “defective” or that she

had “been induced or tricked by [her] adversary's conduct into allowing the filing

deadline to pass.”   See Irwin v. Veterans Admin. , 498 U.S. 89, 95-96 (1990).

       Therefore, we AFFIRM the decision of the district court.



                                                 Entered for the Court,



                                                 Robert H. Henry
                                                 Circuit Judge




                                             3